DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-19 are pending.  Claims 1 and 18 are the subject of this FINAL Office Action.  Claims 2-17 and 19 are withdrawn.  

New Grounds of Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
The metes and bounds of the claim 1 are so unclear and confusing that the Office cannot determine if the instant claims are patentable because it would require the Office to speculate as to the metes and bounds of the instant claims. See MPEP § 2173.06 (“Second, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”).  Specifically, it is not clear how the “size group” relates to the first, second and third “sizes.”  Claim 1 states
obtaining . . . size groups of an object to be printed in multiple different postures relative to a support platform, wherein each size group comprises a size of the object to be printed in at least one direction corresponding to each posture, and the size is a size with a maximum size of the object to be printed in its respective direction;
obtaining . . . a first size having a minimum size from all of the size groups and obtaining a second size and a third size according to the first size, wherein the second size is a size having a minimum size from sizes, which are in a direction orthogonal to a direction in which the first size is located, of the size groups, and the third size is a minimum size from sizes, which are in a direction orthogonal to directions in which the first size and the second size are located, of the size groups.

First, the first “obtaining” step states that each size is a maximum size; yet the second “obtaining” step contradicts this by stating each size is a minimum size.  This is self-contradictory.
	Second, the first “obtaining” step states that each size is part of a single size group, yet the second “obtaining” step contradicts this by stating there are size groups.  It is unclear how these size groups relate to the size group of the first “obtaining” step.
Third, it is not clear how “a second length and a third length” is “according to the first length.”  The claims fail to state how the second length and the third length are “according.”  In other words, in what way(s) the second length and the third length correlated or depend on the first length.
Fourth, it is unclear what in claim 1 is “of the size groups” or how this further limits the claim because it is unclear what is connected to this conjunction phrase.
In sum, the Office would be required to speculate as to the metes and bounds of the claimed subject matter in order to apply prior art.
New Grounds of Rejection - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Specifically, the claims are directed to an abstract idea of determining in one’s mind various object heights without significantly more.  See MPEP § 2106.04(a).   More specifically, under step 2A of the Alice guidelines, claim 1 recites “obtaining size groups of an object to be printed in multiple different postures relative to a support platform . . .”; “obtaining a first size having a minimum height from all of the size groups and obtaining a second size and a third size orthogonal to the first size according to the size height . . .”; and “taking . . . directions in which the first size, the second size, and the third size are located as three printing directions of the object to be printed . . . .”  All of these steps can be performed on paper or in one’s mind.   For example, one can obtain data from a diagram (e.g. Cartesian graph) of a proposed printed object, then measure heights using a ruler, then “take directions” (e.g. write out or remember) that indicate the heights; then using one’s hand to print an object.  Nothing in claim 1 or claim 18 requires anything other than simple, straight-forward steps easily performed in one’s mind, or using paper and pen/pencil.
The addition of a generic “controller” fails to specify any non-routine, non-conventional techniques that integrate the abstract idea into a practical application.  See MPEP § 2106.05(f) (“Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible”).  Furthermore, a controller broadly encompasses a human brain, and a 3D printing device encompasses a human hand capable of creating 3D objects using a generic “print head.”  The argument that “the controller is needed to take directions in which the first size, the second size, and the third size are located as three printing directions of the object to be printed and control the print head to print the object to be printed on the support platform” (Reply, pg. 9) does not address the reasons given for rejecting the claims.  The mere use of a generic “controller” does not overcome the fact that this generic “controller” does not add significantly more than the abstract idea itself as explained above.
Finally, the mere instruction to “apply” the abstract idea to any generic 3D printing device fails to recite a particular solution to a particular problem, or meaningfully limit the abstract idea to improve a particular field of endeavor.  See MPEP § 2106.05(b)(III) (“Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not integrate a judicial exception or provide significantly more”); see also MPEP § 2106.05(f).
Applicants assert, without any evidence, that 
the solution in amended claim 1 of the present application achieves the technical effect that it is possible to keep a printing direction with a slow printing speed consistent with a direction in which the object to be printed has a small size, by orienting the object to be printed, so that printing times of the object to be printed in directions are reduced, and an overall printing speed is improved, so as to solve a problem that since the print head needs to reciprocate back and forth when printing data of each layer, it usually takes several hours to several tens of hours, depending on a size of the object to be printed, and when there are many printing jobs, the time consumed will increase proportionally, and the printing takes a long time overall

(Reply, pg. 9).  This assertion receives little weight without evidence to support it.  In addition, the claims do not recite anything about “keep a printing direction with a slow printing speed consistent with a direction in which the object to be printed has a small size” or “print head needs to reciprocate back and forth when printing data of each layer” or multiple print jobs.  Furthermore, the Office is unclear how the claimed abstract idea actually improves 3D printing.  The above argument merely states “it is possible to keep a printing direction with a slow printing speed consistent with a direction in which the object to be printed has a small size” and “overall printing speed is improved.”  This argument fails to explain how the claimed method accomplishes this; or what constitutes “long time overall” or how much or how the print speed is improved.  Thus, the Office finds that Applicants fail to demonstrate an improvement in 3D printing with the claimed method.
	Finally, Applicants argue that “such a method [of claim 1] “is not ‘well-understood, routine, conventional activities’ previously known to the industry” (Reply, pg. 9; emphasis original).  However, the abstract idea (“method” of claim 1) itself cannot be the basis for a non-routine, non-conventional step.  See MPEP § 2106.  The elements in addition (here, generic computer and generic 3D printer with generic print head) to the judicial exception (here, abstract metal process) must be non-routine, non-conventional.
	In sum, the claims are directed to ineligible subject matter because they are directed to determining heights from a diagram (e.g. Cartesian graph) of a 3D object using one’s mind or with the help of paper and pen/pencil without significantly more.


Prior Art
The following prior art is pertinent to determining optimal object orientation using x, y and z dimension measurements: US 2016/0085882 (Fig. 5); Zhang et al., Build orientation optimization for multi-part production in additive manufacturing, Journal of Intelligent Manufacturing, volume 28, pages 1393–1407, Published: 28 February 2015.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743